Citation Nr: 1134618	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-24 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-connected residuals of a right little finger injury, with very slight deformity and episodic pain.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, attention deficit hyperactivity disorder (ADHD), and depressive disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1984 and from September 1987 to November 1987.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

In December 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development of the record, to include scheduling the Veteran for a Travel Board hearing.  

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge in April 2011.  A transcript of the hearing is of record.  

Of preliminary importance, the Board is cognizant of the decision of the U.S. Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim of service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  

In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one of service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, ADHD, and depressive disorder.  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  


FINDING OF FACT

At his April 2011 Travel Board hearing, the Veteran testified he wished to withdraw his appeal as to the issue of entitlement to a compensable evaluation for the service-connected residuals of a right little finger injury, with very slight deformity and episodic pain.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a compensable evaluation for the service-connected residuals of a right little finger injury, with very slight deformity and episodic pain, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

By way of procedural background, in December 2006, the RO denied the Veteran's claim for a compensable evaluation for the service-connected residuals of a right little finger injury, with very slight deformity and episodic pain.  The Veteran filed a notice of disagreement in June 2007.  The RO issued a statement of the case in January 2008.  The Veteran perfected an appeal to this decision in June 2009.  

In December 2010, the Board remanded the claim to the RO to schedule the Veteran for a Travel Board hearing, which was subsequently held in April 2011.  During the April 2011 hearing, the Veteran and his representative indicated that the Veteran wished to withdraw the claim of entitlement to a compensable evaluation for the service-connected residuals of a right little finger injury, with very slight deformity and episodic pain.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal, as to the issue of entitlement to a compensable evaluation for the service-connected residuals of a right little finger injury, with very slight deformity and episodic pain, is dismissed.  



REMAND

The Veteran contends that he currently suffers from an acquired psychiatric disorder as the result of his military service.  Notably, he asserts that he has been treated for an acquired psychiatric disorder, to include PTSD, that is related to stressors experienced as the result of combat exposure during service aboard the USS Manitowoc off the shores of Grenada and Lebanon.  

Specifically, in various written statements received from the Veteran and in his hearing testimony, supported by internet research, he has reported stressor incidents of serving on the self defense force and securing the port area in Beirut, Lebanon where he was fired upon, digging out dead men from the Marines barracks after a bombing in Beirut in October 1983, shooting at and killing the enemy on small crafts attempting to bomb the ship he was serving on, being fired upon by both small arms and artillery while stationed in the harbor of Beirut, becoming attached to Navy Seal team 6 and providing security in the harbor of Beirut, witnessing 12 Army Rangers get killed after taking on friendly fire, and being in charge of a boat rescue and recovery team responsible for recovering the bodies of the dead after a Cobra helicopter went down off the coast of Lebanon.  The Veteran has also contended that he knew and was good friends with a US Marine who died in Lebanon in 1982, and indicated that they stood watch and held duties together while touring the Mediterranean Sea.  The Veteran could not recall the first name of the deceased Veteran at the time of his Board hearing, but submitted internet research as corroborating evidence that the Marine died in service in 1982.  

Of preliminary importance, the Board notes that the Veteran's service treatment records are not available for review at this time.  

The Board notes that where the service records have been lost or destroyed, VA has a "heightened" duty to more carefully explain the reasons and bases of its decision and to seriously consider applying the benefit-of-the-doubt doctrine.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996); see Cromer v. Nicholson, 19 Vet. App. 215, 217-218 (2005).  

However, where the service records were destroyed, the Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).    

Various service records indicate that the Veteran had a military occupational specialty (MOS) of Boatswain's Mate, and that he qualified as an Enlisted Surface Warfare Specialist while serving aboard the USS Manitowoc.  

Significantly, a service record, detailing the Veteran's service assignments from July 1983 to April 1984, confirms that he was assigned to the deck division as a boatswainmate of the watch underway and petty officer of the watch import, as well as a member of the ships self defense force.  This service record reflects that the Veteran was counseled for his performance during the daily routine ashore and afloat.  The record confirms that the Veteran served aboard the USS Manitowoc, and that for the time period from October 1983 to November 1983, his and other units participated in operation "Urgent Fury," the invasion of Grenada.  The record indicates that on two occasions that Veteran successfully launched a wave of combat loaded US Marine Corps amphibious assault vehicles against a poorly chartered unlit beach without incident, and that as a member of the ship's self defense force he stood condition three watches throughout the invasion contributing to the ship's physical security.  

This service record shows that the Veteran had been on station in Beirut, Lebanon in support of the US contingent of the multinational peace keeping force from November 1983 to date, and that during this deployment the demanding pace of support operations for the marines ashore had been without parallel.  The record reflects that on six separate occasions the USS Manitowoc participated in the transport of high priority combat cargo from the contiguous US, receiving the cargo via helicopter from Cyprus and then acting as a sealift platform to Lebanon.  Once on, station cargo was offloaded via the Manitowoc's cargo booms to amphibious boating for further transfer ashore.  

This service record reveals that in February 1984 the Manitowoc participated in two separate non-combat evacuation operations when 289 allied civilians were airlifted to Manitowoc, despite marginal weather and rough seas, and that the evacuation went without incident.  The record indicates that during the evacuation, the ship's self defense force provided security to controlled areas on the ship as well as ensuring that no contraband was introduced aboard via luggage or personal effects.  The record shows that in July 1983, the Veteran was convicted of violation of Article 86 of the Uniform Code of Military Justice for unauthorized absence, which typified the inconsistency in the Veteran's actions and professional performance.  This service record reveals that the Veteran was awarded the Armed Forces Expeditionary Medal for his participation in Operation "Urgent Fury," along with the Navy Expeditionary Medal and Navy Unit Commendation for participation in support operations for the US multinational force in Beirut, Lebanon.  He was also awarded his second sea service deployment ribbon.  

Further, the DD Form 214, Certificate of Release or Discharge from Active Duty, reflects that the Veteran's decorations, medals, badges, citations, and campaign ribbons awarded include the Sea Service Deployment Ribbon, Navy Expeditionary Medal, Navy Efficiency Battle "E" Award, Armed Forces Expeditionary Medal, Navy Unit Commendation, Enlisted Surface Warfare Specialist, and Humanitarian Service Medal.  

A December 2006 VA Memorandum indicating a formal finding on a lack of information required to verify stressors in connection with the PTSD claim shows that the Veteran did not respond with the needed specifics of stressor information for confirmation, and reflects a finding that adequate information had not been received to confirm a stressor.  

The Board finds that the Veteran has submitted information to verify the alleged stressors through U.S. Army and Joint Service Records Research Center (JSRRC).  In this regard, since the time of the December 2006 VA Memorandum, the Veteran has submitted specific information, including dates, locations, and persons involved, along with supporting service records, that address the alleged stressor incidents.  However, another attempt has not yet been made to corroborate these alleged stressor incidents that took place by contacting the JSRRC.  Hence, the Board finds that this should be done on remand.  

To this end, VA has a duty to provide a summary of his stressor statement to the JSRRC, and ask them to attempt to verify the stressor.  38 U.S.C.A. § 5103A(b) (West 2002).  

Further, the Board notes that the record shows findings of various acquired psychiatric pathologies, to include PTSD, bipolar disorder, ADHD, and depressive disorder, but the Veteran has not yet been afforded a VA examination to determine the nature and etiology of his psychiatric pathology.  

Significantly, VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims.  

Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).  

If the evidence establishes that the Veteran engaged in combat and the claimed stressor is related to combat, the Veteran's lay testimony alone is sufficient to establish the occurrence of the alleged stressor when the allegation is consistent with the facts and circumstances of his service.  Id.  

Hence, the Board finds that after an attempt has been made to verify the claimed stressor incidents, the Veteran should be scheduled for a VA psychiatric examination to determine if he currently suffers from a psychiatric disability, to include PTSD, based on such verified stressor and/or fear of hostile military or terrorist activity.  See 38 U.S.C.A. § 5103A (d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, shall result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo the examination, the VA should also obtain and associate with the claims file all outstanding VA medical records.  The VA treatment records contained within the claims file are dated to 2006.  The Veteran appears to continue to receive ongoing treatment from various VA facilities.  As such, the RO should seek to obtain any treatment records from 2006 to the present.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain copies of all outstanding VA treatment records dated since 2006.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The RO should request that the JSRRC attempt to verify the alleged stressful incidents outlined above and mentioned in the Veteran's written statements and hearing testimony.  Following receipt of a response from JSRRC or other applicable record-keeping entities, the RO should prepare a report detailing the nature of any in-service stressor(s) that it has determined are established by the record.  This report is then to be added to the claims file.  If no alleged in-service stressor has been verified, then the RO should so state in its report and proceed with development.  

3.  Thereafter, and regardless of whether or not the stressor incidents have been verified by the JSRRC, the RO should arrange for the Veteran to undergo a VA examination to determine the nature and likely etiology of any current acquired psychiatric pathology, to include PTSD, bipolar disorder, ADHD, and depressive disorder.  

The examiner must:

a) List all psychiatric diagnoses applicable to the Veteran.  

b) Determine whether the Veteran's psychiatric symptoms meet the criteria set forth for PTSD in the DSM-IV.  Specific responses must be provided for each of the DSM-IV criteria.  If a diagnosis of PTSD is appropriate, the examiner should state which, if any, of the Veteran's several reported stressors are sufficient to produce PTSD.  

c) Specifically provide an opinion, with supporting rationale, as to whether PTSD, if diagnosed, is medically related to the Veteran's fear of hostile military or terrorist activity.  

d) Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any acquired psychiatric disability had its onset during service or otherwise is due to an event or incident of the Veteran's periods of active service.  An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  

The entire claims file, to include a complete copy of this REMAND, must be provided to any physician designated to examine the Veteran, and the examination reports should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail, and rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

If the Veteran fails, without good cause, to report to the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

4.  After completion of the above and any additional development deemed necessary, the RO should review the issue remaining on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


